Case 21-30085-hdh11 Doc 611-1 Filed 04/16/21                    Entered 04/16/21 18:17:45            Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 IN RE:                                              §        CHAPTER 11
                                                     §
 NATIONAL RIFLE ASSOCIATION                          §        CASE NO. 21-30085-hdh11
 OF AMERICA and SEA GIRT LLC,                        §
                                                     §
           DEBTORS1                                  §        Jointly Administered


                      ORDER GRANTING EXPEDITED CONSIDERATION

           The Debtors’ Motion for Expedited Consideration [Docket No. ___] is hereby

 GRANTED.

           Accordingly, IT IS HEREBY ORDERED that a hearing will be held via WebEx before

 the Honorable Harlin D. Hale, United States Bankruptcy Judge, on the Debtors’ Motion for

 Authority to Retain and Pay Litigation Experts [Docket No. 610] on _______________, 2021 at

 ______ _.m. (CDT).

                                            # # # END OF ORDER # # #


 1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
 Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.

                                                         1
 90694v1
